DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a continuation of application 16/835708, filed on 3/31/2020, which claims priority from KR10-2019-0103855, filed on 8/23/2019.  


Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Claim 1, line 8, “adjancent” should be changed to --adjacent-- to correct misspelling.
Claim 7, line 2, “the second heating member” should be changed to --the fourth heating member-- to correct antecedence.
Appropriate correction is required to place claims in better form.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 8 of U.S. Patent No. 11,231,656 in view of Franken (US PGPub 2016/0147160). 
Regarding claim 1, claim 1 of patent 656 recites an extreme ultraviolet light source apparatus (claim 1, col. 9, lines 29-30), comprising: 
a collector included in a vessel, the collector configured to reflect extreme ultraviolet light (claim 1, col. 9, lines 31-32);
a baffle assembly included in the vessel, the baffle assembly configured to allow the extreme ultraviolet light reflected from the collector to pass through an internal transmissive region of the baffle assembly, the baffle assembly including a baffle body between the collector and an outlet port of the vessel and a discharge plate, the discharge plate configured to collect the target material debris within the baffle body (claim 1, col. 9, lines 33-41);
a guide structure configured to guide target material debris collected in the baffle assembly to a collection tank (claim 1, col. 9, lines 42-44);
a first heating member provided in the guide structure, the first heating member configured to heat the target material debris (claim 1, col. 9, lines 45-49);
a second heating member included in a passage of the discharge plate, the second heating member configured to heat the target material debris (claim 1, col. 9, lines 45-49). Claim 1 of patent 656 does not appear to recite a third heating member included in the baffle body, the third heating member to heat the target material debris. 
Franken discloses a third heating member included in the baffle body, the third heating member to heat the target material debris (Figs. 4-6, paras. [0058]-[0061], receiving structure 300 includes vanes 304, which are heated by a heater element 324).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a third heating member included in the baffle body, the third heating member to heat the target material debris as taught by Franken in the extreme ultraviolet light source as recited by patent 656 since including a third heating member included in the baffle body, the third heating member to heat the target material debris is commonly used to melt the debris to remove the debris from the EUV source using a reliable heating mechanism for heat transfer in a vacuum environment to increase efficiency and reduce power consumption (Franken, paras. [0007]-[0008], [0058], [0081], [0083]). 
Regarding claim 2, claim 2 of patent 656 recites wherein the first heating member comprises at least one heating line which extends from the baffle assembly to the collection tank, and the at least one heating line is included in the guide structure (claim 2, col. 9, lines 50-54).
Regarding claim 3, claim 3 of patent 656 recites wherein the guide structure has a length between 100mm to 300mm (claim 3, col. 9, lines 55-57). 
Regarding claim 4, claim 4 of patent 656 recites wherein the guide structure extends along a direction of gravity (claim 4, col. 9, lines 58-60).
Regarding claim 5, claim 5 of patent 656 recites wherein the guide structure comprises a guide plate which extends from the baffle assembly to the collection tank (claim 5, col. 9, lines 61-63).
Regarding claim 6, claim 7 of patent 656 recites further comprising: a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure (claim 7, col. 10, lines 1-5).
Regarding claim 7, claim 8 of patent 656 recites further comprising: a fourth heating member included in the discharge nozzle, the second heating member configured to heat the target material debris (claim 8, col. 10, lines 6-10).

Claims 8, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,231,656 in view of Chen et al. (US PGPub 2020/0004167, Chen hereinafter).
Regarding claim 8, claim 13 of patent 656 recites an extreme ultraviolet light source apparatus (claim 9, col. 10, lines 11-12), comprising:
a collector included in a vessel, the collector configured to reflect extreme ultraviolet light (claim 9, col. 10, lines 13-14); and
a target debris collection device configured to collect target material debris within the vessel (claim 9, col. 10, lines 15-16),
the target debris collection device comprises (claim 9, col. 10, line 17),
a baffle body between the collector and an outlet port of the vessel, the baffle body configured to allow the extreme ultraviolet light reflected from the collector to pass through an internal transmissive region of the baffle body (claim 9, col. 10, lines 18-22);
a discharge plate provided in a first end portion of the baffle body adjacent to the collector, the discharge plate configured to collect the target material debris within the baffle body (claim 9, col. 10, lines 23-26);
a guide structure configured to guide the target material debris collected in the discharge plate to a collection tank, the guide structure having a length between 100mm and 300mm (claim 9, col. 10, lines 27-30);
a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure (claim 13, col. 10, lines 48-52);
a first heating member provided in the guide structure, the first heating member configured to heat the target material debris (claim 9, col. 10, lines 31-33). Claim 13 of patent 656 does not recite a second heating member provided in the discharge nozzle, the second heating member configured to heat the target material debris. 
Chen discloses a second heating member provided in the discharge nozzle, the second heating member configured to heat the target material debris (Figs. 4, 8, and 9, paras. [0049]-[0050], [0053]-[0054], holes are formed in the bottom of vanes 152 for drip holes 605 and a tube 910 connects to the drip holes 605, and heater 810 includes heating element 925 to heat the debris in tube 910).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second heating member provided in the discharge nozzle, the second heating member configured to heat the target material debris as taught by Chen in the target debris collection device in the extreme ultraviolet light source apparatus as recited by patent 656 since including a second heating member provided in the discharge nozzle, the second heating member configured to heat the target material debris is commonly used to effectively collect debris and guide it away from the EUV collector mirror to minimize contamination of the collector mirror while preventing blockage of the holes in the debris collection mechanism due to cooling and solidifying debris (Chen, paras. [0038], [0041]-[0042], [0045], [0049]-[0050]).
Regarding claim 12, claim 13 of patent 656 recites wherein the target debris collection device further comprises a third heating member provided in the discharge plate, the third heating member configured to heat the target material debris (claim 9, col. 10, lines 34-36). Although claim 13 of patent 656 does not explicitly recite wherein the second heating member is provided in a passage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included arranging the second heating member as recited by patent 656 in a passage of the discharge plate of the target debris collection device for an extreme ultraviolet light source as recited by patent 656 since including a second heating member provided in a passage of the discharge plate would stably integrate the second heating member in the discharge plate while permitting efficient thermal transfer as required for optimum target material debris heating. 
Regarding claim 13, claim 13 of patent 656 does not appear to recite wherein the discharge plate has an annular shape extending along the first end portion of the baffle body.
Chen discloses wherein the discharge plate has an annular shape extending along the first end portion of the baffle body (Figs. 1A, 2A-B, 4, 8, 9, paras. [0038], [0043], [0054], the debris collection mechanism 150 includes an annular support 153 or an annular plate in which the holes for drip holes 605 are formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the discharge plate has an annular shape extending along the first end portion of the baffle body as taught by Chen as the form of the discharge plate in the extreme ultraviolet light source apparatus as recited by patent 656 since including wherein the discharge plate has an annular shape extending along the first end portion of the baffle body is commonly used to provide efficient removal of the debris from the debris collection device by using a symmetric design of the discharge plate. 


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,231,656 in view of Chen and Yabuta (WO 2016/006162, English translation included with this Office Action).
Regarding claim 9, patent 656 as modified by Chen does not appear to recite wherein the first heating member comprises at least one heating line which extends from the discharge plate to the collection tank.
Yabuta discloses wherein the first heating member comprises at least one heating line which extends from the discharge plate to the collection tank (Fig. 2, page 18, lines 739-750, page 20, lines 818-829, page 21, lines 893-905, debris trap 13 includes a control unit 40 to control the heating unit 36 arranged on cover member 35 and heating unit 39 arranged on reservoir 38 configured to heat the tin such that the heating unit 36 and heating unit 39 are connected in a line extending from the cover member 35 to the reservoir 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first heating member comprises at least one heating line which extends from the discharge plate to the collection tank as taught by Yabuta in the target debris collection device in the extreme ultraviolet light source apparatus as recited by patent 656 as modified by Chen since including wherein the first heating member comprises at least one heating line which extends from the discharge plate to the collection tank is commonly used to prevent damage to the debris trap due to the accumulation of debris by preventing the debris from solidifying inside the discharge passages (Yabuta, page 4, lines 132-146, page 7, line 280-page 8, line 296).

Claims 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,231,656 in view of Chen and Riepen et al. (US PGPub 2015/0338753, Riepen hereinafter)
Regarding claim 10, claim 13 of patent 656 as modified by Chen does not appear to recite wherein the guide structure extends along a direction of gravity.
Riepen discloses wherein the guide structure extends along a direction of gravity (Figs. 3-5, 7, 11-12, 15, 19, 20, paras. [0167], [0183], [0208], [0220], [0239], [0265], [0313], the grooves 28 are oriented to direct the flow of liquid tin under the influence of gravity to gutter 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the guide structure extends along a direction of gravity as taught by Riepen as the arrangement of the structure in the extreme ultraviolet light source apparatus as recited by patent 656 as modified by Chen since including wherein the guide structure extends along a direction of gravity allows efficient removal of the melted target material debris to the collection tank.
Regarding claim 14, claim 13 of patent 656 as modified by Chen does not appear to recite wherein the target debris collection device further comprises a fourth heating member provided in the baffle body, the fourth heating member configured to heat the target material debris
Riepen discloses wherein the target debris collection device further comprises a fourth heating member provided in the baffle body, the fourth heating member configured to heat the target material debris (Figs. 11-12, 19-20, paras. [0204], [0207]-[0208], [0297], the housing 40 of vanes 42 includes heating elements 54 to heat vanes 54 and tin debris). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the target debris collection device further comprises a fourth heating member provided in the baffle body, the fourth heating member configured to heat the target material debris as taught by Riepen in the extreme ultraviolet light source apparatus as recited by patent 656 as modified by Chen since including wherein the target debris collection device further comprises a fourth heating member provided in the baffle body, the fourth heating member configured to heat the target material debris is commonly used to maintain the baffle body above the melting temperature of tin to facilitate tin collection (Riepen, para. [0207]). 


Claims 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,231,656 in view of Chen and further in view of Franken (US PGPub 2016/0147160).
Regarding claim 11, claim 13 of patent 656 as modified by Chen does not appear to explicitly recite wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank. 
Franken discloses wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank (Fig. 4, para. [0058], drain 306 extends from the bottom of vanes and channels 304 into tin collector 308). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank as taught by Franken in the extreme ultraviolet light source apparatus with the discharge plate and collection tank as recited by patent 656 as modified by Chen since including wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank is commonly used to control and maintain the flow of liquid of debris to effectively remove the fuel debris from the radiation source to mitigate contamination (Franken, paras. [0007], [0056]-[0058]). 
Regarding claim 15, claim 13 of patent 656 does not appear to explicitly recite further comprising: a purge gas supply portion configured to supply a purge gas into the collector.
Chen discloses a purge gas supply portion configured to supply a purge gas into the collector (Fig. 1A, para. [0035], buffer gas is supplied to collector 110 through first buffer gas supply 130 and second buffer gas supply 135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a purge gas supply portion configured to supply a purge gas into the collector as taught by Chen in the extreme ultraviolet light source apparatus as recited by patent 656 since including a purge gas supply portion configured to supply a purge gas into the collector is commonly used for effective removal of debris from the surface of the collector (Chen, para. [0035]).



Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,231,656. 
Regarding claim 16, claim 20 of patent 656 recites a target debris collection device for extreme ultraviolet light source apparatus (claim 16, col. 10, lines 60-61), comprising:
a baffle body extending within an extreme ultraviolet (EUV) vessel between a collector and an outlet port of the EUV vessel, the baffle body configured to allow extreme ultraviolet light reflected from the collector to pass through an internal transmissive region of the baffle body (claim 16, col. 10, lines 62-67);
a discharge plate provided in a first end portion of the baffle body adjacent to the collector, the discharge plate configured to collect target material debris on an inner surface of the baffle body (claim 16, col. 11, lines 1-4);
a guide structure configured to guide the target material debris collected in the discharge plate to a collection tank (claim 16, col. 11, lines 5-7);
a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure (claim 20, col. 11, lines 6-30); and
a first heating member provided in the guide structure, the first heating member configured to heat the target material debris (claim 16, col. 11, lines 8-10); and 
a second heating member provided in the discharge plate, the second heating member configured to heat the target material debris (claim 16, col. 11, lines 11-13). Although claim 20 of patent 656 does not explicitly recite wherein the second heating member is provided in a passage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included arranging the second heating member as recited by patent 656 in a passage of the discharge plate of the target debris collection device for an extreme ultraviolet light source as recited by patent 656 since including a second heating member provided in a passage of the discharge plate would stably integrate the second heating member in the discharge plate while permitting efficient thermal transfer as required for optimum target material debris heating. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riepen et al. (US PGPub 2015/0338753, Riepen hereinafter) in view of Yabuta (WO 2016/006162, English translation included with this Office Action) and Chen et al. (US PGPub 2020/0004167, Chen hereinafter).
Regarding claim 8, Riepen discloses an extreme ultraviolet light source apparatus (Figs. 1-4, paras. [0131], [0139], [0149], [0155]-[0156], lithographic apparatus 100 includes a radiation source SO that emits EUV radiation), comprising: 
a collector included in a vessel, the collector configured to reflect extreme ultraviolet light (Figs. 3-4, paras. [0155]-[0157], collector optic CO is within source SO to reflect EUV radiation); and
a target debris collection device configured to collect target material debris within the vessel (Figs. 3-5, 7, 11-13, 19, 20, paras. [0161]-[0162], [0164], housing 16 includes vanes 24a-d, grooves 28, gutter 27 to collect tin droplets),
the target debris collection device comprises,
a baffle body between the collector and an outlet port of the vessel, the baffle body configured to allow the extreme ultraviolet light reflected from the collector to pass through an internal transmission region of the baffle body (Figs. 3-5, 7, 11-13, 19, 20, and paras. [0161]-[0162], [0164], the source SO includes a plurality of vanes 24a-d that permit EUV radiation to pass to intermediate focus IF from collector optic CO);
a discharge plate provided in a first end portion of the baffle body adjacent to the collector, the discharge plate configured to collect the target material debris within the baffle body (Figs. 3-4, paras. [0162], [0165], [0167], [0183], [0185], [0204], [0208], [0211], [0217]-[0218], [0220], gutter 27 closest to collector optic CO collects liquid tin from grooves 28. Gutter 44 located at the bottom end of vanes 42 collects liquid tin debris); 
a guide structure configured to guide the target material debris collected in the discharge plate to a collection tank (Figs. 3-5, 7, 11-13, 19, 20, paras. [0161]-[0162], [0164]-[0172], [0176], [0204], [0217]-[0218], [0220], vanes 24 and grooves 28 are provided to direct droplets of liquid debris to gutter 27 which is connected to a drain. Vanes 42 and grooves 45 connect to gutter 44 to provide liquid tin to tin collector 46). Although Riepen discloses a first heating member (Figs. 3-5, 7, 11-12, 19, 20, paras. [0161], [0165], [0207], [0297], [0302], the vanes are heated to a temperature above a melting temperature of tin. For instance, heating elements 54 heat the vanes 42 to a temperature above the melting temperature of tin), Riepen does not appear to explicitly describe the first heating member provided in the guide structure, the first heating member configured to heat the target material debris. Riepen also does not appear to explicitly describe a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure, and a second heating member provided in the discharge nozzle, the second heating member configured to heat the target material debris, and the guide structure having a length between 100mm and 300mm. 
Yabuta discloses a first heating member provided in the guide structure, the first heating member configured to heat the target material debris (Fig. 2, page 18, lines 739-750, debris trap 13 includes a heating unit 36 arranged on cover member 35 configured to heat the tin). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first heating member provided in the guide structure, the first heating member configured to heat the target material debris as taught by Yabuta in the extreme ultraviolet light source apparatus as taught by Riepen since including a first heating member provided in the guide structure, the first heating member configured to heat the target material debris is commonly used to prevent damage to the debris trap due to the accumulation of debris by preventing the debris from solidifying inside the discharge conduit (Yabuta, page 4, lines 132-146, page 7, line 280-page 8, line 296).
Riepen as modified by Yabuta discloses the general conditions of the guide structure having a length (Riepen, Figs. 3-5, 7, 11-13, 19, 20, paras. [0161]-[0162], [0164]-[0172], [0176], [0204], [0217]-[0218], [0220], vanes 24 and grooves 28 are provided to direct droplets of liquid debris to gutter 27 which is connected to a drain. Vanes 42 and grooves 45 connect to gutter 44 to provide liquid tin to tin collector 46, and Yabuta, Fig. 2, page 18, lines 739-750, debris trap 13 includes a cover member 35), but Riepen as modified by Yabuta does not appear to explicitly describe the length is between 100mm and 300mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the length of the guide structure as taught by Riepen as modified by Yabuta to have obtained the guide structure having a length of between 100mm and 300mm since optimizing the length of a guide structure to a length of between 100mm and 300mm is commonly used to design an effective guide structure for removing debris in a compact collection device capable of removing melted debris to the collection tank, and it would have only required routine skill in the art to have determined the optimum length of the guide structure to provide effective debris removal in a compact design of the target debris collection device. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Chen discloses a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure (Figs. 4, 8, and 9, paras. [0049]-[0050], [0053]-[0054], holes are formed in the bottom of vanes 152 for drip holes 605 and a tube 910 connects to the drip holes 605), and a second heating member provided in the discharge nozzle, the second heating member configured to heat the target material debris (Figs. 4, 8, and 9, paras. [0049]-[0050], [0053]-[0054], heater 810 includes heating element 925 to heat the debris in tube 910).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure, and a second heating member provided in the discharge nozzle, the second heating member configured to heat the target material debris as taught by Chen in the target debris collection device in the extreme ultraviolet light source apparatus as taught by Riepen as modified by Yabuta since including a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure, and a second heating member provided in the discharge nozzle, the second heating member configured to heat the target material debris is commonly used to effectively collect debris and guide it away from the EUV collector mirror to minimize contamination of the collector mirror while preventing blockage of the holes in the debris collection mechanism due to cooling and solidifying debris (Chen, paras. [0038], [0041]-[0042], [0045], [0049]-[0050]).
Regarding claim 9, Riepen as modified by Yabuta in view of Chen discloses wherein the first heating member comprises at least one heating line which extends from the discharge plate to the collection tank (Yabuta, Fig. 2, page 18, lines 739-750, page 20, lines 818-829, page 21, lines 893-905, debris trap 13 includes a control unit 40 to control the heating unit 36 arranged on cover member 35 and heating unit 39 arranged on reservoir 38 configured to heat the tin such that the heating unit 36 and heating unit 39 are connected in a line extending from the cover member 35 to the reservoir 38).
Regarding claim 10, Riepen as modified by Yabuta in view of Chen discloses wherein the guide structure extends along a direction of gravity (Riepen, Figs. 3-5, 7, 11-12, 15, 19, 20, paras. [0167], [0183], [0208], [0220], [0239], [0265], [0313], the grooves 28 are oriented to direct the flow of liquid tin under the influence of gravity to gutter 27).
Regarding claim 13, Riepen as modified by Yabuta does not appear to explicitly describe wherein the discharge plate has an annular shape extending along the first end portion of the baffle body.
Chen discloses wherein the discharge plate has an annular shape extending along the first end portion of the baffle body (Figs. 1A, 2A-B, 4, 8, 9, paras. [0038], [0043], [0054], the debris collection mechanism 150 includes an annular support 153 or an annular plate in which the holes for drip holes 605 are formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the discharge plate has an annular shape extending along the first end portion of the baffle body as taught by Chen as the form of the discharge plate in the extreme ultraviolet light source apparatus as taught by Riepen as modified by Yabuta since including wherein the discharge plate has an annular shape extending along the first end portion of the baffle body is commonly used to provide efficient removal of the debris from the debris collection device by using a symmetric design of the discharge plate. 
Regarding claim 14, Riepen as modified by Yabuta in view of Chen discloses wherein the target debris collection device further comprises a fourth heating member provided in the baffle body, the fourth heating member configured to heat the target material debris (Riepen, Figs. 11-12, 19-20, paras. [0204], [0207]-[0208], [0297], the housing 40 of vanes 42 includes heating elements 54 to heat vanes 54 and tin debris). 


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Riepen as modified by Yabuta in view of Chen as applied to claim 8 above, and further in view of Franken (US PGPub 2016/0147160).
Regarding claim 11, Riepen as modified by Yabuta in view of Chen does not appear to explicitly describe wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank. 
Franken discloses wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank (Fig. 4, para. [0058], drain 306 extends from the bottom of vanes and channels 304 into tin collector 308). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank as taught by Franken in the extreme ultraviolet light source apparatus with the discharge plate and collection tank as taught by Riepen as modified by Yabuta in view of Chen since including wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank is commonly used to control and maintain the flow of liquid of debris to effectively remove the fuel debris from the radiation source to mitigate contamination (Franken, paras. [0007], [0056]-[0058]). 
Regarding claim 15, Riepen as modified by Yabuta does not appear to explicitly describe further comprising: a purge gas supply portion configured to supply a purge gas into the collector.
Chen discloses a purge gas supply portion configured to supply a purge gas into the collector (Fig. 1A, para. [0035], buffer gas is supplied to collector 110 through first buffer gas supply 130 and second buffer gas supply 135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a purge gas supply portion configured to supply a purge gas into the collector as taught by Chen in the extreme ultraviolet light source apparatus as taught by Riepen as modified by Yabuta since including a purge gas supply portion configured to supply a purge gas into the collector is commonly used for effective removal of debris from the surface of the collector (Chen, para. [0035]).



Allowable Subject Matter
Claims 1-7 and 16 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejections set forth in this Office action or if a proper Terminal Disclaimer is filed. 
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a baffle assembly included in the vessel, the baffle assembly configured to allow the extreme ultraviolet light reflected from the collector to pass through an internal transmissive region of the baffle assembly, the baffle assembly including a baffle body between the collector and an outlet port of the vessel and a discharge plate, the discharge plate configured to collect the target material debris within the baffle body; a guide structure configured to guide target material debris collected in the baffle assembly to a collection tank; a first heating member provided in the guide structure, the first heating member configured to heat the target material debris; a second heating member included in a passage of the discharge plate, the second heating member configured to heat the target material debris; a third heating member included in the baffle body, the third heating member to heat the target material debris. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 16, the prior art of record, either alone or in combination, fails to teach or render obvious a discharge plate provided in a first end portion of the baffle body adjacent to the collector, the discharge plate configured to collect target material debris on an inner surface of the baffle body; a guide structure configured to guide the target material debris collected in the discharge plate to a collection tank; a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure; and a first heating member provided in the guide structure, the first heating member configured to heat the target material debris; and a second heating member provided in a passage of the discharge plate, the second heating member configured to heat the target material debris. These limitations in combination with the other limitations of claim 16 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency.
Riepen et al. (US PGPub 2015/0338753, Riepen hereinafter) discloses an extreme ultraviolet light source apparatus (Figs. 1-4, paras. [0131], [0139], [0149], [0155]-[0156], lithographic apparatus 100 includes a radiation source SO that emits EUV radiation), comprising: a collector included in a vessel, the collector configured to reflect extreme ultraviolet light (Figs. 3-4, paras. [0155]-[0157], collector optic CO is within source SO to reflect EUV radiation); a baffle assembly included in the vessel, the baffle assembly configured to allow the extreme ultraviolet light reflected from the collector to pass through an internal transmissive region of the baffle assembly (Figs. 3-5, 7, 11-13, 19, 20, and paras. [0161]-[0162], [0164], the source SO includes a plurality of vanes 24a-d that permit EUV radiation to pass to intermediate focus IF from collector optic CO); a guide structure configured to guide target material debris collected in the baffle assembly to a collection tank (Figs. 3-5, 7, 11-13, 19, 20, paras. [0161]-[0162], [0164]-[0172], [0176], [0204], [0217]-[0218], [0220], vanes 24 and grooves 28 are provided to direct droplets of liquid debris to gutter 27 and further to a drain. Vanes 42 and grooves 45 connect to gutter 44 to provide liquid tin to tin collector 46); and a first heating member provided in the guide structure, the first heating member configured to heat the target material debris (Figs. 3-5, 7, 11-12, 19, 20, paras. [0161], [0165], [0207], [0297], [0302], the vanes are heated to a temperature above a melting temperature of tin. For example, heating elements 54 heat the vanes 42 to a temperature above the melting temperature of tin). However, Riepen does not teach or render obvious a second heating member included in a passage of the discharge plate, the second heating member configured to heat the target material debris.
Yabuta (WO 2016/006162) discloses a heating member comprising at least one heating line which extends from the baffle assembly to the collection tank, and the at least one heating line is included in the guide structure (Fig. 2, page 18, lines 739-750, page 20, lines 818-829, page 21, lines 893-905, debris trap 13 includes a control unit 40 to control the heating unit 36 arranged on cover member 35 and heating unit 39 arranged on reservoir 38 configured to heat the tin), but Yabuta does not teach or render obvious a second heating member included in a passage of the discharge plate, the second heating member configured to heat the target material debris.
Chen et al. (US PGPub 2020/0004167, Chen hereinafter) discloses discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure (Figs. 4, 8, and 9, paras. [0053]-[0054], holes are formed in the bottom of vanes 152 for drip holes 605 and a tube 910 connects to the drip holes 605), but Chen does not describe or suggest a second heating member included in a passage of the discharge plate to heat the target material debris. 
Chen et al. (US PGPub 2021/0033983) discloses a vane structure (Fig. 3, vane structure 28) for collecting debris from an EUV radiation source, and the debris collection structure includes a heating device and a vane bucket module (Figs. 3-4, para. [0033], vane bucket module 32 collects the debris heated by heating device 50), but Chen et al. does not teach or render obvious a second heating member included in a passage of a discharge plate to heat the target material debris. 
Wu et al. (US PGPub 2019/0155179) discloses a debris collection mechanism in an EUV light source that includes a gutter for vanes to direct tin debris trapped by the vanes into a bucket (Figs. 6-7, para. [0048], debris trapped by vanes 361 flows into vane gutter 362 and into bucket 37), but Wu et al. does not describe or render obvious a second heating member included in a passage of the discharge plate to heat the target material debris.

Claim 12 would be allowable if a proper Terminal Disclaimer is filed or if rewritten to overcome the nonstatutory double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 12, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the target debris collection device further comprises a third heating member provided in a passage of the discharge plate, the third heating member configured to heat the target material debris. This limitation in combination with all of the limitations of the parent claim would render claim 12 non-obvious over the prior art of record if rewritten. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882